                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,                )
                                       )
                  Petitioner,          )                  8:18CV131
                                       )
            v.                         )
                                       )
SCOTT R. FRAKES, Director,             )                   ORDER
Nebraska Department of Correctional    )
Services,                              )
                                       )
                  Respondent.          )
                                       )


      IT IS ORDERED that:

      (1) Respondent shall file a responsive brief to Petitioner’s Motion to
Withdraw Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus and for
Dismissal Without Prejudice to Reassertion (Second Motion) (filing no. 44) on or
before April 22, 2019.

      (2)   Petitioner’s Motion for Expedited Ruling (filing no. 43) is denied.

      DATED this 15th day of April, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
